Citation Nr: 0429704	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic 
pancreatitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A transcript of that hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence and waived his right to have this 
evidence initially considered by the RO.

The issue of service connection for a skin disability to 
include as due to herbicide exposure is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development with respect to the issue decided herein have 
been accomplished.

2.  Chronic pancreatitis was not present in service, is not 
etiologically related to service, and was not caused or 
chronically worsened by service-connected disability.




CONCLUSION OF LAW

Chronic pancreatitis was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through a letter sent in June 2001, 
prior to the adjudication of the veteran's claim, the veteran 
was informed of the evidence and information necessary to 
substantiate his claim for service connection for chronic 
pancreatitis, the information required from him in order for 
VA to obtain evidence and information in support of his 
claim, the assistance that VA would provide in obtaining 
evidence and information on his behalf, and the evidence that 
he should submit if he did not desire the RO to obtain the 
evidence on his behalf.  Although the RO did not specifically 
inform him to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent to his claim and requested him to submit such 
evidence or provide the information necessary for the RO to 
obtain such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that service medical records and all 
pertinent post-service treatments records have been obtained.  
Moreover, the veteran has been afforded an appropriate VA 
examination.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  The veteran was also afforded a hearing before 
the undersigned, and was again notified of the evidence 
necessary to prevail on his claim.  He was also provided 
additional time in which to supply further evidence in 
support of his claim, but he failed to do so.  Therefore, the 
Board is satisfied that the facts pertinent to this claim 
have been properly developed and no further action is 
required to comply with the duty to assist requirements of 
the VCAA and the implementing regulations.  

II.  Factual Background

Service medical records are negative for evidence of a 
disorder of the pancreas.  

There is no post-service medical evidence documenting the 
presence of pancreatitis until many years following the 
veteran's discharge from service.  When the veteran was seen 
by VA on an outpatient basis in June 1994, the pertinent 
impression was history of pancreatitis possibly secondary to 
elevated triglycerides.  When he was seen in August 1994, he 
gave a history of two incidents of pancreatitis, the first 
occurring about 17 years prior, and the second about 4 years 
prior.  A summary of the veteran's hospitalization at Nellis 
Federal Hospital in September 1995 shows that he reported 
experiencing recurrent episodes of pancreatitis in the past 
and of having had diabetes for about 18 years.  Pancreatic 
insufficiency was diagnosed.  

Subsequent post-service treatment records show continuing 
treatment for diabetes and pancreatitis.  In a June 1999 VA 
endocrine treatment note, the examiner's impression was of 
diabetes mellitus secondary to recurrent pancreatitis but 
behaving like type 2 with insulin resistance.  

In June 2001, the veteran filed claims for service connection 
for diabetes, chronic pancreatitis and a chronic skin 
disability.

The veteran was afforded a VA examination in January 2002.  
He reported being diagnosed with diabetes and pancreatitis in 
1978, and being treated for these disorders since that time.  
Based upon the examination results and review of the claims 
files, the examiner was of the opinion that diabetes did not 
cause the veteran's pancreatitis.  He believed that it was 
more likely that the pancreatitis was a chronic condition 
that could have been a factor in the veteran's development of 
diabetes

In an August 2002 rating decision, service connection was 
granted for type II diabetes mellitus as due to herbicide 
exposure in Vietnam.  

In testimony before the undersigned in March 2004, the 
veteran and his spouse testified to the effect that service 
connection for chronic pancreatitis was warranted.  He also 
submitted additional evidence including a statement relating 
to symptomatology and history of his pancreatitis, and a 
December 1995 private computed tomography scan and laboratory 
reports pertinent to the pancreatitis disability.



III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served ninety days or more during a period of 
war and an endocrinopathy becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Pancreatitis is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of pancreatitis in humans.  See 38 C.F.R. 
§ 3.309(e). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

There is no medical evidence of pancreatitis in service or 
within one year of the veteran's discharge from service.  It 
was reportedly initially manifested approximately eight years 
after service.  The veteran believes that service connection 
is warranted for this disability because it was either caused 
by his exposure to Agent Orange in service or was caused by 
his service-connected diabetes mellitus.

As noted above, pancreatitis is not a disease subject to 
presumptive service connection on the basis of exposure to 
Agent Orange.  It is excluded from the list of presumptive 
diseases because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between the exposure of humans to 
an herbicide agent and the occurrence of pancreatitis in 
humans.  Moreover, although requested to do so, the veteran 
has submitted no medical evidence supporting his contention 
that he developed pancreatitis as a result of being exposed 
to herbicides in service.

The veteran was also requested to submit medical evidence 
supporting the proposition that diabetes caused or worsened 
his pancreatitis, but he has been unable to do so.  The 
veteran was afforded a VA examination in January 2002 to 
determine the etiology of his pancreatitis.  Based upon the 
examination results and the review of the veteran's pertinent 
medical history, the examiner opined that the pancreatitis is 
not etiologically related to the diabetes and that it is more 
likely that the diabetes developed as a result of chronic 
pancreatitis.  There is no conflicting medical opinion of 
record.

In essence, the evidence of a nexus between the veteran's 
pancreatitis and his military service or his service-
connected diabetes is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for chronic pancreatitis, to include as 
due to herbicide exposure, is denied.


REMAND

In March 2004 testimony before the undersigned, the veteran 
asserted receiving treatment for a skin disorder at the Long 
Beach VA medical facility in the early 1970's.  Although VA 
medical records dated in 1970 and 1971 are of record, they do 
not document treatment for a skin disorder; however, the 
record does not demonstrate that all indicated development 
has been undertaken to obtain all available records of 
treatment or evaluation of the veteran at the Long Beach 
facility.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should inform the veteran that 
he should submit any pertinent evidence 
in his possession.  In addition, he 
should be informed that he should submit 
copies of all medical records, not 
already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation for his skin 
disability, or he should provide the 
information and authorization necessary 
for the RO to obtain such records on his 
behalf.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  In any event, the RO should undertake 
all indicated development to obtain a 
copy of all available records, not 
already of record, pertaining to 
treatment or evaluation of the veteran 
for a skin disorder in the early 1970's 
at the VA medical facility in Long Beach, 
CA.  The efforts to obtain such records 
should be documented in the claims 
folder.

4.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
all currently present skin disorders.  
Any indicated studies should be 
performed, and the claims folders must be 
made available to and reviewed by the 
examiner.  Based on the examination 
results and the review of the claims 
folders, the examiner should provide an 
opinion with respect to each currently 
present skin disorder as to whether it is 
at least as likely as not that the 
disorder originated during the veteran's 
military service, was caused by his 
exposure to herbicides in military 
service or is otherwise etiologically 
related to the veteran's military 
service.  The supporting rationale for 
all opinions expressed must also be 
provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.  

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



